                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 2(15 ( l r, !9



 UNITED STATES OF AMERICA,
                                                                   No. 18-CV-35 (RA)
                              V.
                                                                   No. 16-CR-253 (RA)
 NORMAN D'SOUZA,
                                                               MEMORANDUM OPINION
                                                                   AND ORDER
                                   Defendant.


RONNIE ABRAMS, United States District Judge:

         Petitioner Norman D'Souza, proceeding prose, seeks a writ of habeas corpus pursuant to

28 U.S.C. § 2255. D'Souza contends that his counsel provided ineffective assistance in its

representation of him with respect to a proffer session that he attended, during plea negotiations,

and at sentencing. For the following reasons, D'Souza's petition is denied.

                                                BACKGROUND

        D'Souza was vice president and chief financial officer of the furniture wholesaler and

retailer Munire Inc. (the "company"}.            Information at 1 ,i 1; Plea Agreement at 1.    From

approximately 2011 to September 2014, D' Souza participated in two fraudulent schemes involving

the company. Plea Agreement at 1-2. In the first scheme, D'Souza took part in fraudulently

inducing a bank to loan Munire Inc. approximately $17 million. Information at 2         ~   4. In the

second scheme, D'Souza took part in fraudulently inducing Gas City, a municipality in Indiana, to

loan Munire Inc. approximately $1 million. Id. at 4-5 ,i,i 11, 15. To secure both loans, Petitioner

falsely inflated the company's sales and accounts receivable on Munire Inc.'s borrowing base

certificate. Id. at 2 ,i 5.

        On April 1, 2016, D'Souza waived indictment and pleaded guilty to Information 16 Cr.

253 (RA), which charged him with one count of conspiracy to commit bank fraud, in violation of
Title 18, United States Code, Section 1349, and one count of conspiracy to commit wire fraud, in

violation of Title 18, United States Code, Section 1343. Plea Agreement at 1. In his plea

agreement, D'Souza agreed, inter alia, (1) to make restitution in the amount of $12,256,871.48 to

the defrauded bank and Gas City, (2) that his Guidelines level was 24, resulting in a sentencing

range of 51 to 63 months' imprisonment, and (3) that he would not seek any further "departure or

adjustment under the Guidelines." See id. at 2-3. At his subsequent plea hearing, Plaintiff

informed the Court that he was "satisfied" with his attorney's representation, admitted that he had

"inflate[d] the borrower base certificate" even though he knew that doing so was wrong, and agreed

to "make restitution in the amount of$12,256,871.48." Plea Transcript at 6, 19, 17.

       On December 8, 2016, the Court sentenced Petitioner to 24 months' imprisonment, 27

months below the bottom of his recommended Guidelines range. Sentencing Transcript at 46.

       D'Souza now seeks post-conviction relief pursuant to 28 U.S.C. § 2255 based on a claim

of ineffective assistance of counsel. First, D'Souza argues that his attorneys "directed [him] to

engage in extensive proffer sessions" without better preparing him for these sessions or

investigating whether there were likely to be any indictments in his case. Habeas Pet. at 4-5.

Second, Petitioner faults his defense counsel for failing to seek a plea that would have resulted in

no prison time and a lower restitution amount See id. at 6-7. Third, D' Souza argues that his

defense counsel was ineffective in not asking for a Fatica hearing on the question of whether he

could have "reasonably foreseen" the victims' total losses in his case. See id. at 9-10. Finally,

D'Souza contends that his defense counsel should have challenged the government's supposedly

inaccurate statements at his sentencing hearing that D'Souza had minimized his role in the

fraudulent schemes, which, according to Plaintiff, would have resulted in a "downward departure

motion." Id. at 11-12.



                                                 2
                                      LEGAL STANDARD

        A prisoner in federal custody may bring a motion under 28 U.S.C. § 2255 to vacate, set

aside, or correct his sentence on the grounds that it is in violation of the Constitution or United

States law, was imposed without jurisdiction, exceeds the maximum penalty, or is otherwise

subject to collateral attack.

        "A defendant in criminal proceedings has a right under the Sixth Amendment to effective

assistance from his attorney at all critical stages in the proceedings, which include entry of a plea

of guilty and sentencing." Gonzalez v. United States, 722 F.3d 118, 130 (2d Cir. 2013) (citations

omitted). To establish a claim of ineffective assistance of counsel, a petitioner must show: (1) that

his attorney's performance fell below "an objective standard ofreasonableness" under "prevailing

professional norms," and (2) that he suffered prejudice as a result. Strickland v. Washington, 466

U.S. 668, 687-88 (1984).

        When considering the first prong of the Strickland test, a court must apply a "strong

presumption" that counsel's representation fell "within the wide range of reasonable professional

assistance." Id at 689. "[S]trategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable." Id at 690. "In assessing the attorney's

performance, a reviewing court must judge his conduct on the basis of the facts of the particular

case, 'viewed as of the time of counsel's conduct,' and may not use hindsight to second-guess his

strategy choices." Mayo v. Henderson, 13 F.3d 528, 533 (2d Cir.1994) (quoting Strickland, 466

U.S. at 690) (citation omitted).

       Even if a petitioner has shown that an attorney's performance was objectively

unreasonable, he must still demonstrate that he was prejudiced by his counsel's deficient conduct.

To do so, "[i]t is not enough 'to show that the errors had some conceivable effect on the outcome



                                                 3
of the proceeding."' Harrington v. Richter, 562 U.S. 86, 104 (20ll)(quoting Strickland, 466 U.S.

at 693). Rather, "[t]he [petitioner] must show that there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been different."

Strickland, 466 U.S. at 694. Where a petitioner did not go to trial, he "must show that there is a

reasonable probability that, but for counsel's errors, he would not have pleaded guilty and would

have insisted on going to trial." Gonzalez, 722 F. 3d at 130 (quoting Hill, 474 U.S. at 59) (internal

quotation marks omitted).      With respect to a claim of ineffective assistance of counsel at

sentencing, a petitioner must show a "reasonable probability that, but for counsel's substandard

performance, he would have received a less severe sentence." Id. (citing Lafler v. Cooper, 132

S.Ct. 1376, 1387 (2012)).

                                            ANALYSIS

    I.       Petitioner's Ineffective Assistance of Counsel Claim with Regard to the Proffer
             Session

         D'Souza first contends that his defense counsel led him "[t]o forego [his] Fifth Amendment

[p ]rotections" and serve as "a witness against himself' with respect to "extensive proffer sessions,"

resulting in his prosecution and conviction. Habeas Pet. at 4.     Specifically, D'Souza states that

his attorneys encouraged him to attend these sessions without investigating whether there would

likely be indictments in his case, failed to inform him what benefits he would receive from

cooperating in these sessions, inadequately prepared D'Souza for these meetings, and "attend[ed]

the proffer session with absolutely no familiarity with the case." Id. at 5.

         Despite D'Souza's assertion that he was convinced by counsel to attend "extensive proffer

sessions," id. 4, there appears to have only been one proffer session in this case, see Govt. Reply

at 5, Sentencing Transcript at 20, 35 (both the government and Petitioner's counsel referring to

only a single proffer session). Even if Petitioner could show that his counsel's conduct at that

                                                  4
proffer session fell below an objective standard of reasonableness, D'Souza has not shown how

his participation in this session prejudiced him. For Petitioner to make such a showing, he would

need to demonstrate that statements he made at this meeting were used in his prosecution and

conviction. See FNU LNU v. United States, No. 12-cv-7897 (RJS), 2015 WL 5893723, at *9 (Oct.

7, 2015) ("To the extent that Petitioner is able to demonstrate prejudice, it would be based on the

fact that he made statements at the proffer session and that those statements were later used against

him.") (emphasis omitted).       D'Souza has not clone so.      Indeed, the proffer agreement itself

prevented the government from using any of the Petitioner's statements at this session to prosecute

him, see Govt. Reply at 5 ("In any prosecution brought against Client by this Office ... the

Government will not offer in evidence on its case-in-chief. .. any statements made by Client at th[is]

meeting.") (quoting language from the proffer agreement), and the government has represented

that none of the evidence cited by it as the basis for the charge consisted of statements that he made

to the government, see Plea Transcript at 25-26; Govt. Reply at 6.

          Because D'Souza has not shown that he was prejudiced by attending one-or more-

proffer sessions with the government, his first ground for habeas relief is denied.

    II.       Petitioner's Ineffective Assistance of Counsel Claim with Regard to the Plea
              Negotiations

          Petitioner next contends that his defense counsel was ineffective with respect to two aspects

of his plea negotiations. First, D'Souza faults his counsel for failing "to present a plea that included

no period of incarceration." Habeas Pet. at 6. Second, Petitioner asserts that, during these

negotiations, his attorneys should have argued that D'Souza could not have reasonably foreseen a

total loss to his victims of over twelve million dollars. See id at 6-7.

          Neither of these claims provide sufficient grounds for habeas relief. Even were the Court

to assume that counsel's representation was inadequate with respect to his plea negotiations, to


                                                   5
establish prejudice in this context, a petitioner must show that "there is a reasonable probability

that, but for counsel's [alleged] errors, he would not have pleaded guilty and would have insisted

on going to trial."' Hill, 474 U.S. at 59. Here, D'Souza makes no such contention. Petitioner

admitted in both his plea agreement and at his plea hearing that he had fraudulently inflated Munire

Inc.' s sales and accounts receivable in order to induce a bank and Gas City to provide loans to the

company. See Plea Agreement at 1-2; Plea Transcript at 19-25. Nor does Petitioner provide any

evidence (or argument) that the government would have agreed to an alternative plea deal, either

with a lower guidelines range or a lower amount of restitution due. See Suarez v. United States,

No. 13-cv-298 (RJS), 2016 WL 3432464, at *5 (S.D.N.Y. June 16, 2016) ("[T]he failure of a

lawyer to obtain a favorable plea bargain is not ineffective assistance of counsel 'where there is no

evidence such a plea deal would have been offered."') (quoting Burger v. Kemp, 483 U.S. 776,

785-86 (1987)); Anthoulis v. New York, 586 Fed. App'x 790, 792 (2d Cir. 2014) (courts will not

entertain an ineffective assistance of counsel claim based on a plaintiff's "mere speculation about

how plea negotiations would have proceeded").

           Plaintiff's second ground for habeas relief is therefore denied.

    III.       Petitioner's Ineffective Assistance of Counsel Claim with Regard to his
               Sentencing

           Finally, Petitioner argues that his defense counsel was ineffective at sentencing because

they ( 1) did not ask for a Fatico hearing to determine the foreseeable loss to the victims in his case,

and (2) failed to correct certain misrepresentations by the government, which, according to

D'Souza, potentially prevented him from receiving a "downward departure" to his sentence.

Habeas Pet. at 9-12.

           Both of these claims lack merit. First, Petitioner agreed in both his plea agreement and at

his plea hearing that the proper restitution amount was $12,256,871.48, and never contended that

                                                    6
this loss amount was not reasonably foreseeable to him. See Plea Agreement at 2; Plea Transcript

at 17. Nor did he question or challenge this figure at his sentencing hearing. There would thus

have been no reason for his defense counsel to request a Fatica hearing on this uncontested matter

at any point, to which both parties had stipulated.

        Second, D'Souza argues that his attorneys should have corrected the government's

statements at sentencing that he lied about his central role in the fraudulent schemes. See Habeas

Pet. at 11-12.   Plaintiff has not established that he was prejudiced by Counsel's failure to make

such an argument, however, as the Court did not predicate Petitioner's sentence of 24 months on

any such purported misrepresentations.      See Sentencing Transcript at 46 (basing D'Souza's

sentence on the need to "send a message" to people who engage in such conduct and their victims

that D'Souza's crimes are to be taken seriously and that they call for serious punishment). In any

event, D'Souza's counsel had good reason not to advocate for a downward departure on such

grounds, as Petitioner's plea agreement explicitly prevented them from doing so.          See Plea

Agreement at 3; see States v. Arena, 180 F. 3d 380, 396 (2d Cir. 1999) (stating that "[f]ailure to

make a meritless argument does not amount to ineffective assistance") (abrogation on other

grounds recognized by United States v. Sekhar, 683 F. 3d 436 (2d Cir. 2012)).

       Consequently, Plaintiffs third ground for habeas relief is also denied.

                                         CONCLUSION

       For the foregoing reasons, D'Souza's petition for a writ of habeas corpus is denied.

       Because the Court concludes that there has been no "substantial showing of the denial of a

constitutional right" in this case, it declines to issue a certificate of appealability. 28 U.S.C. §

2253(c)(2); see Matthews v. United States, 682 F. 3d 180, 185 (2d Cir. 2012).




                                                 7
         The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. No. 1

and close this case.


SO ORDERED.

Dated:     February 15, 2019
           New York, New York

                                                            rams
                                                  United States District Judge




                                              8
